Citation Nr: 0936727	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-39 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for emphysema as 
secondary to chronic obstructive pulmonary disease (COPD) and 
nicotine dependence and tobacco usage.

2.  Entitlement to service connection for pulmonary fibrosis 
as secondary to chronic obstructive pulmonary disease (COPD) 
and nicotine dependence and tobacco usage.

3.  Entitlement to service connection for diabetes mellitus 
as secondary to chronic obstructive pulmonary disease (COPD) 
and nicotine dependence and tobacco usage.  

4.  Entitlement to service connection for bilateral 
peripheral neuropathy, to include as secondary to chronic 
obstructive pulmonary disease (COPD) and nicotine dependence 
and tobacco usage.  

5.  Entitlement to a compensable rating for bilateral hearing 
loss.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had military service from February 1951 to 
February 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

A hearing was held at the RO in November 2006 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

In March 2007 the Board denied the claims of entitlement to 
service connection for emphysema, pulmonary fibrosis, 
diabetes mellitus, and bilateral peripheral neuropathy, and 
claim of a compensable evaluation for bilateral hearing loss.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) which, in 
a March 27, 2009 Memorandum Decision, vacated the Board's 
March 2007 decision that denied service connection for 
emphysema, pulmonary fibrosis, diabetes mellitus, and 
bilateral peripheral neuropathy, and claim of a compensable 
evaluation for bilateral hearing loss, and remanded the case 
for compliance with the terms of the Memorandum Decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The March 2009 Memorandum Decision notes that, regarding the 
service connection claims for emphysema and pulmonary 
fibrosis, a VA examination should be provided concerning 
whether the claimed disabilities are related to the Veteran's 
service connected disabilities, including nicotine 
dependence.  

The March 2009 Memorandum Decision notes that, regarding the 
Veteran's claimed diabetes mellitus disability, the Board's 
March 2007 decision failed to consider an April 2005 private 
medical opinion submitted by the Veteran, which notes that 
his diabetes mellitus is secondary to his COPD.  The April 
2005 private medical opinion notes that the Veteran has 
diabetes type 2 and that it is at least as likely as not that 
his many years of smoking and COPD could have contributed to, 
or worsened, his diabetes.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale does not provide the required degree of medical 
certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
The April 2005 private medical opinion notes only that the 
Veteran's COPD and smoking could be related to his diabetes 
mellitus, and therefore it is both speculative and lacks a 
rationale for its conclusion.  See Bloom, supra.  A new VA 
medical examination regarding the etiology of the claimed 
diabetes mellitus, and which addresses the April 2005 private 
medical opinion, should be provided.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The March 2009 Memorandum Decision notes that VA has conceded 
that the Veteran's claimed bilateral peripheral neuropathy is 
inextricably intertwined with his diabetes mellitus service 
connection claim.  Because the Veteran's service connection 
claim for diabetes mellitus is being remanded, the Veteran's 
service connection for bilateral peripheral neuropathy claim 
also must be remanded.  See also Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  

Finally, regarding the Veteran's increased rating bilateral 
hearing loss claim, the March 2009 Memorandum Decision notes 
that the Board's March 2007 decision failed to consider an 
April 2005 private audiological report submitted by the 
Veteran.  The Veteran's last VA audiological examination 
assessing the severity of his hearing loss disability was in 
October 2004.  Given the length of time since his last VA 
audiological examination, the Veteran should be granted a new 
audiological examination to assess the severity of his 
bilateral hearing loss disability.   

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA medical 
examination to determine the etiology of 
his claimed emphysema, pulmonary fibrosis, 
and diabetes mellitus disabilities.  The 
examiner must provide the following 
opinions:

a)  Is it at least as likely as not that 
the Veteran's emphysema was caused or 
aggravated by the Veteran's service-
connected COPD, including his nicotine 
dependence and tobacco usage.  
b)  Is it at least as likely as not that 
the Veteran's pulmonary fibrosis was 
caused or aggravated by the Veteran's 
service-connected COPD, including his 
nicotine dependence and tobacco usage.  

c)  Is it at least as likely as not that 
the Veteran's diabetes mellitus was caused 
or aggravated by the Veteran's service-
connected COPD, including his nicotine 
dependence and tobacco usage.  The 
examiner must note and specifically 
address in this opinion the April 2005 
private medical opinion.

A complete rationale must be provided for 
all opinions.  The claim folder, including 
a copy of this Remand and the Court's 
Memorandum Decision must be made available 
to the examiner for review in conjunction 
with the examination.  

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
current severity of his bilateral hearing 
loss disability.  The claim folder, 
including a copy of this Remand and the 
Court's Memorandum Decision must be made 
available to the examiner for review in 
conjunction with the examination.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If the Veteran is 
granted service connection for diabetes 
mellitus, the RO is instructed to also 
grant service connection for bilateral 
peripheral neuropathy as a March 2005 VA 
examination report notes that it is more 
likely than not that the Veteran's 
neuropathy is related to his diabetes type 
2.  In readjudicating the bilateral 
hearing loss increased rating claim, the 
RO must note and discuss the April 2005 
private audiological report.  If any of 
the claims remain denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



